Exhibit 10.101
Ms. Michele Mandell
[Home Address]
Dear Michele:
     Thank you for agreeing to consult on an as needed basis through the end of
the year to help with the transition of your responsibilities and to accompany
me on certain store visits.
     As previously discussed, this is to confirm that in consideration for these
consulting services, Talbots agrees to pay you at a daily rate of $2,000 (plus
travel) for each full day of consulting services that you provide, up to a
maximum of $50,000 (plus travel). Payments will be made for the full gross
amounts without withholding or deductions and an IRS Form 1099 will be issued to
you by Talbots in connection with these payments. You understand and agree that
in your capacity as a consultant you will not be an employee of Talbots.
Further, because Talbots will not be taking any withholding or deductions from
these payments you acknowledge that it is your responsibility to make any tax
payments that may be required.
     If you decide to accept this offer to provide consulting services to
Talbots in accordance with the conditions set forth above, please sign the
enclosed copy of this Letter Agreement and return it to me.

            Sincerely,
      /s/ John Fiske, III       John Fiske, III      Executive Vice President,
Chief Stores Officer 
Dated: April 10, 2009     

          Accepted and Agreed:
      /s/ Michele M. Mandell       Michele M. Mandell      Dated: April 10,
2009     

 